Citation Nr: 9903058	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-45 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas





THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
May 6, 1996 for service-connected herniated nucleus pulposus 
at L4-5.  

2.  Entitlement to a rating in excess of 20 percent prior to 
June 24, 1996 for service-connected herniated nucleus 
pulposus at L4-5.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected herniated nucleus pulposus at L4-5 from 
August 1, 1996, following discontinuance of a temporary total 
convalescent rating.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1975 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the RO which, 
in part, granted service connection and assigned a 10 percent 
evaluation, effective from January 1, 1996, for the service-
connected low back disability.  A subsequent rating decision 
in May 1997 granted an increased rating to 20 percent, 
effective from May 6, 1996, increased the rating to 100 
percent under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery, effective from June 24, 
1996, and decreased the rating to 10 percent, effective from 
August 1, 1996.  The Board remanded the appeal to the RO in 
May 1998 for a Travel Board hearing that the veteran 
requested in his substantive appeal in October 1996.  The 
veteran was scheduled for a hearing in October 1998, but 
failed to report.  The appeal was returned to the Board for 
consideration of his claim.  


REMAND

The veteran asserts that he has intermittent leg pain, and 
believes that his low back disorder is more severe than is 
reflected by the 10 percent evaluation currently assigned.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  

Because the Codes used to rate the veteran's low back 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

Although the veteran was examined by VA in December 1997, the 
examiner failed to provide sufficiently detailed information 
to evaluate the veteran's service-connected low back disorder 
under the guidelines set out in DeLuca.  Specifically, the 
report did not include any findings concerning the degree of 
functional loss as required by §§ 4.40 or 4.45.  In 
VAOPGCPREC 36-97, the General Counsel held that DC 5293 
(intervertebral disc syndrome) involved loss of range of 
motion and, therefore, that sections 4.40 and 4.45 should be 
applied when a veteran's disability is rated under that 
diagnostic code.  Therefore, the Board finds that the VA 
examination was inadequate and that further development of 
the record is necessary.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

While the undersigned regrets the delay caused by this 
REMAND, the record is inadequate for purposes of determining 
the degree of impairment of the service-connected low back 
disability.  Accordingly, the claim is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected low back disorder since 
1997.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the extent and severity of 
his low back disability.  The claims 
folder and a copy of this REMAND should 
be made available to the examiners for 
review before the examinations, and all 
indicated studies should be accomplished.  
In notifying the veteran of the 
examinations, he should be advised of the 
provisions of 38 C.F.R. § 3.655 and the 
consequences for failing to appear for 
such examinations.  The clinical findings 
and reasons upon which any opinions are 
based should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The orthopedic examiner should determine 
as follows:  

(a)  The range of motion of the low 
back and also indicate what is 
considered normal range of motion.  

(b)  Whether the veteran has muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwait's 
sign; loss of lateral motion; 
osteoarthritic changes; narrowing or 
irregularity of joint spine; or 
abnormal mobility on forced motion.  

(c)  Does the veteran's low back 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(d)  Does pain significantly limit 
functional ability during flare-ups 
or when the low back is used 
repeatedly over a period of time.  
This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under § 4.40.  If 
the examiner is unable to make such 
a determination, it should be so 
indicated on the record.  

(e)  The veteran's work history and 
any time lost from gainful 
employment due to the low back 
condition should be reported.  

The neurological examiner should 
determine as follows:  

(a)  Does the veteran have 
persistent symptoms compatible with 
sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, or 
absent ankle jerk or other 
neurological findings appropriate to 
the site of the diseased disc?

(b)  Does the veteran have attacks 
of sciatic neuropathy; and if so, 
are the attacks recurring?  Is there 
intermittent relief or little 
intermittent relief?  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected low back 
disability have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 7 -


